United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3764
                                   ___________

Barbara Jean Seals,                     *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Missouri Division of Administration, * Appeal from the United States
City of St. Louis; Missouri Department * District Court for the
of Labor and Industrial Relations;      * Eastern District of Missouri.
City of St. Louis; Missouri Department *
of Revenue; Department of Revenue       *     [UNPUBLISHED]
Service Center; Robert Young Building *
Internal Revenue Service Center;        *
Department of Housing and Urban         *
Development; Christopher “Kit” Bond; *
John Ashcroft,                          *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: August 3, 2005
                                Filed: August 9, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Barbara J. Seals appeals from the district court’s order dismissing her civil
action under 28 U.S.C. § 1915(e)(2)(B) without prejudice. We dismiss the appeal for
want of jurisdiction. The judgment is not a final, appealable order because it does not
rule on claims against a number of defendants--for example, Ameren UE, Laclede
Gas Company, and Today Office Staffing, Inc.--who were clearly named in various
pleadings that were incorporated into the complaint by the court as amended
complaints. See 28 U.S.C. § 1291 (creating appellate jurisdiction over final decisions
of district courts); Fed. R. Civ. P. 54(b) (“order or other form of decision, however
designated, which adjudicates fewer than all the claims or the rights and liabilities of
fewer than all the parties shall not terminate the action as to any of the claims or
parties”).

       Therefore, we dismiss the appeal for want of jurisdiction. See Thomas v.
Basham, 931 F.2d 521, 522-24 (8th Cir. 1991) (appellate courts have obligation to
raise jurisdictional issues sua sponte “when there is an indication that jurisdiction is
lacking”; appeal was “clearly premature” where some claims were still pending).
                         ______________________________




                                          -2-